Order filed July 26, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00344-CR
                                  ____________

                    CARLOS SALINAS-BEAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 8
                          Harris County, Texas
                      Trial Court Cause No. 1991378

                                    ORDER

      On June 30, 2016, this court issued an order to the Harris County District
Clerk to file a supplemental clerk’s record by July 11, 2016. The court has not
received the supplemental clerk’s record.

      Accordingly, the Harris County District Clerk is ordered to file the ordered
supplemental record by August 5, 2016, containing:

      1. Carlos Salinas-Beas’ application for writ of habeas corpus;
       2. Any response, reply, or hearing transcript relating to the application for
          writ of habeas corpus; and
       3. Order granting application for writ of habeas corpus, signed April 13, 2016

       If a requested item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the item is not
a part of the case file.

                                  PER CURIAM